Exhibit 1 Third-Party Twitter Posts Exhibit 1 Media Influencers React to Value Yahoo In addition to media and blogger coverage of the Value Yahoo site, a number of media influencers took to Twitter to post their reactions. Some notable examples are below: Eric Jackson @ericjackson [Twitter handle image] “I just ‘liked’ Dan Loeb’s Facebook page on ‘Value Yahoo’ on.fb.me/HgHwOy – is this the future of shareholder activism?” 5:10 PM – 2 Apr 12 via TweetDeck * Details Fletch @fltch [Twitter handle image] “Digging the concept of Value Yahoo – mix of politics, activism & branded content m.fletch.in/HOwlkh” 1:17 PM – 2 Apr 12 via Buffer * Details Eric Hippeau @ erichippeau [Twitter handle image] “Worth checking how Dan Loeb and Third Point make their case at valueyahoo.com and launch FB page on.fb.me/HaAzWv” 11:20 AM – 2 Apr 12 via TweetDeck * Details Market Folly @marketfolly [Twitter handle image] “Taking a look at Dan Loeb’s ‘Value Yahoo’ Website (Proxy Contest) stks.co/3BMi $YHOO” All Things D @allthingsd [Twitter handle image] “Third Point launches ‘Value Yahoo’ Blog (Which Does Not Value Current Leadership) – by @karaswisher dthin.gs/HOncqe” 10:30 AM – 2 Apr 12 via AllThingsD * Details CNBC @CNBC [Twitter handle image] “Third Point just launched a web site to further their cause for an overhaul at Yahoo: valueyahoo.com (via @KateKellyCNBC)” Kayla Tausche @kaylatausche [Twitter handle image] “Activism gets social: Dan Loeb sticks it to Yahoo! with a Facebook page supporting his proxy fight…. facebook.com/ValueYahoo”
